Order, Supreme Court, New York County (Louis B. York, J.), entered April 25, 2005, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff Seyed Taheri was injured when he turned on an allegedly defective boiler in defendant’s building. Defendant failed to satisfy its burden of demonstrating a prima facie entitlement to summary judgment as a matter of law (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In any event, plaintiffs submitted sufficient evidence, including the testimony and affidavit of the person who had requested assistance in turning on the boiler, to raise a question of fact as to whether defendant had notice of the defective condition.
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.